  Case 5:20-cv-00046-LGW-BWC Document 90 Filed 07/13/20 Page 1 of 2

                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court

                                                                                 By CAsbell at 3:14 pm, Jul 13, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 JENNER BENAVIDES, et al.,

                Petitioners/Plaintiffs,                    CIVIL ACTION NO.: 5:20-cv-46

        v.

 PATRICK GARTLAND, et al.,

                Respondents/Defendants.


                                           ORDER

       Presently before the Court is Respondents’ Motion to Stay Discovery. Doc. 48.

Respondents assert they have filed a motion to dismiss which challenges the adequacy of the

allegations contained in the Amended Petition and seeks dismissal of the Amended Petition in its

entirety. Id. at 1. Thus, Respondents seek a stay in the discovery obligations in this case—aside

from the matters subject to the Court’s ruling on Petitioners’ motion for expedited discovery—

pending resolution of their motion to dismiss. Id. Petitioners oppose Respondents’ Motion.

Doc. 62. Respondents field a Reply in support of their Motion to Stay. Doc. 84.

       Discovery stays are disfavored and “[g]enerally, a stay should be granted only where the

motion to dismiss appears, upon preliminary review, ‘to be clearly meritorious and truly case

dispositive,’ rendering discovery a mere futile exercise.” S. Motors Chevrolet, Inc. v. Gen.

Motors, LLC, No. CV 414-152, 2014 WL5644089, at *1 (S.D. Ga. Nov. 4, 2014) (quoting

Feldman v. Flood, 176 F.R.D. 651, 652–53 (M.D. Fla. 1997)). Courts routinely take a

“preliminary peek” at the dispositive motion to judge its merits before ruling on a motion to stay

discovery. Id. Here, the Court’s preliminary peek at Respondents’ motion to dismiss reveals
  Case 5:20-cv-00046-LGW-BWC Document 90 Filed 07/13/20 Page 2 of 2



that Respondents raise nonfrivolous facial challenges to the sufficiency of Petitioners’ claims

and, if the motion to dismiss is granted, this case will be significantly curtailed or dismissed in its

entirety. Doc. 47. Accordingly, upon review and for good cause shown, the Court GRANTS

Respondents’ Motion and STAYS the parties’ discovery deadlines in this case. Should this case

remain pending after the resolution of Respondents’ motion to dismiss, this stay will be

automatically lifted, and the parties shall fulfill their Rule 26 discovery obligations.

       SO ORDERED, this 13th day of July, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
